     Case 1:20-cv-01038-DAD-BAM Document 22 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                          Case No. 1:20-cv-01038-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION FOR
                                                        RESPONSE TO NOTICE OF APPEAL AS
13           v.                                         MOOT
14    SANTORO, et al.,                                  (ECF No. 21)
15                       Defendants.
16

17          Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner who proceeded pro se in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          On November 18, 2020, the District Judge dismissed this action without prejudice due to

20   Plaintiff’s failure to pay the filing fee and failure to obey a Court order. (ECF No. 15.) Judgment

21   was entered accordingly the same date. (ECF No. 16.)

22          On December 15, 2020, Plaintiff filed a notice of appeal to the Ninth Circuit Court of

23   Appeals. (ECF No. 17.) On February 16, 2021, the Ninth Circuit issued an order dismissing the

24   appeal. (ECF No. 20.) That order also constitutes the mandate of the Ninth Circuit. (Id.)

25          Currently before the Court is Plaintiff’s “Motion for Response to Court Order Dated

26   December 16, 2020,” filed March 8, 2021. (ECF No. 21.) Plaintiff states that despite filing his

27   notice of appeal, he has not received appellant’s opening brief to have it filed with the Ninth

28   Circuit. He therefore requests that the Clerk of the Court provide him with the appellant’s
                                                        1
     Case 1:20-cv-01038-DAD-BAM Document 22 Filed 03/11/21 Page 2 of 2


 1   opening brief pamphlet so he can prosecute his appeal. (Id.)

 2          Plaintiff’s motion is denied. As noted above, Plaintiff’s appeal was dismissed on

 3   February 16, 2021 by the Ninth Circuit. As such, there is no need for Plaintiff to receive the

 4   appellant’s opening brief pamphlet.

 5          Based on the foregoing, Plaintiff’s motion for response to notice of appeal, (ECF No. 21),

 6   is HEREBY DENIED as moot. This case remains closed.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     March 11, 2021                             /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
